DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6, 7, and 11-13 are objected to because of the following informalities:  In claim 7, “CR2-” and “SiR2-O-” should be “-CR2-” and “-SiR2-O-”, respectively.  I.e. there should be a dash before the moiety to show it connects to two other elements, instead of being terminal groups. Claims 6, 11, 12 and 13 have the same issue.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Howells (U.S. Pat. 4,533,713).
Regarding claims 1 and 14: Howells teaches an insulation material (col. 12 lines 35-40) comprising a base resin (col. 9 lines 5-10) that cures to a thermoset/cured with a curing agent (abstract) where the base resin is 1,3-bis(3-glycidoxypropyl)tetramethyldisiloxane (col. 9 lines 5-10), which has -SiR2-O- in the backbone.  While Howells teaches other embodiments that do not have the -SiR2-O- group, this compound is a disclosed embodiment. At the time of the invention a person having ordinary skill in the art would have found it obvious to choose the 1,3-bis(3-glycidoxypropyl)tetramethyldisiloxane of Howells and would have been motivated to do so since the art teaches it is an acceptable solution to the disclosed problem. Howells also teaches a novolac derivative/phenolformaldehyde novolac polyglycidyl ether (col. 9 lines 15-20).
Regarding claims 2 and 3: The instant specification defines 1,3-bis(3-glycidyloxypropyl)tetramethyldisiloxane as being in monomeric and/or oligomeric form (published paragraph 42).
Regarding claim 4: The structure of 1,3-bis(3-glycidyloxypropyl)tetramethyldisiloxane (col. 9 lines 5-10) is 
    PNG
    media_image1.png
    213
    352
    media_image1.png
    Greyscale
which has 57 atoms, and the -SiR2-O- group takes up 19 of those atoms, so 19/57 is 33 mol% of the compound is -SiR2-O- groups.
Regarding claims 6 and 7: The structure of 1,3-bis(3-glycidyloxypropyl)tetramethyldisiloxane (col. 9 lines 5-10) is 
    PNG
    media_image1.png
    213
    352
    media_image1.png
    Greyscale
which has 2 units of -SiR2-O- and 8 units of -CR2- in the backbone so that the stoichiometric ratio is 1:4.
Regarding claim 8: Howells teaches 1,3-bis(3-glycidyloxypropyl)tetramethyldisiloxane (col. 9 lines 5-10), which comprises a glycidyl functionalized compound having a -SiR2-O- backbone.
Regarding claim 9: Howells teaches 1,3-bis(3-glycidyloxypropyl)tetramethyldisiloxane (col. 9 lines 5-10), which is a glycidyl ether compound.
Regarding claim 10: Howells also teaches a cycloaliphatic epoxy compound (col. 8 lines 20-25).
Regarding claims 11, 12 and 13: Howells teaches 1,3-bis(3-glycidyloxypropyl)tetramethyldisiloxane (col. 9 lines 5-10), which is a base resin comprising an epoxy terminated alkylsiloxane forming a -SiR2-O- backbone.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Howells (U.S. Pat. 4,533,713) as applied to claim 1 set forth above and in view of Oldham et al. (U.S. Pat. 5,064,574).
Regarding claim 5: Howells teaches the basic claimed insulation material as set forth above. Not disclosed is the structure of the claimed curing agent.  However, Oldham et al. teaches a similar composition where the curing agent is 1,3-bis(3-aminopropyl) 1,1,3,3-tetramethyl-1,3-disiloxane (col. 12 lines 25-30), which forms a -SiR2-O- backbone bearing amino functionalities suitable for curing the base resin. Howells and Oldham et al. are analogous art since they are both concerned with the same field of endeavor, namely compositions comprising 1,3-bis(3-glycidyloxypropyl)tetramethyldisiloxane.  At the time of the invention a person having ordinary skill in the art would have found it obvious to use the 1,3-bis(3-aminopropyl) 1,1,3,3-tetramethyl-1,3-disiloxane curing agent of Oldham et al. in the composition of Howells and would have been motivated to do so to increase the amount of siloxane in the cured product.

Response to Arguments
The approved terminal disclaimer overcomes the double patenting rejection.
Applicant's arguments filed August 1, 2022 have been fully considered but they are not persuasive. 
Applicant’s argument that Howells does not teach a novolak derivative is not persuasive, in that the reference teaches a novolac in column 9 lines 15-20.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan McCulley whose telephone number is (571)270-3292. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN MCCULLEY/Primary Examiner, Art Unit 1767